PER CURIAM.
Affirmed. See Overstreet v. Brickell Lum Corp., 262 So.2d 707, 709 (Fla. 3d DCA 1972) (holding that “each year’s assessment must be based on its own validity and not upon the assessment of any prior or subsequent year”); Container Corp. of America v. Long, 274 So.2d 571 (Fla. 1st DCA 1973); Keith Investments, Inc. v. James, 220 So.2d 695 (Fla. 4th DCA 1969). See also Goines v. State, 708 So.2d 656, *1035658 (Fla. 4th DCA 1998) (“[T]he mere fact that the trial judge had once been employed by the State Attorney would not itself have required disqualification.”).